United States Court of Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604

                              April 16, 2001

                                  Before

               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. DIANE P. WOOD, Circuit Judge

               Hon. ANN CLAIRE WILLIAMS, Circuit Judge



THOMAS F. GROJEAN and THERESE              ] Appeal from the United
GROJEAN,                                   ] States Tax Court
         Petitioners-Appellants,           ]
                                           ] No. 14374-98
No. 00-2252                  v.            ]
                                           ]
COMMISSIONER OF INTERNAL REVENUE,          ]
        Respondent-Appellee.               ]
                                           ]



     The opinion of this court issued on April 13, 2001, is
corrected as follows:

          The caption should reflect that the Commissioner of
          Internal Revenue is the Respondent-Appellee.